Case 5:19-cv-01965-DMG-SP Document 64 Filed 06/16/20 Page 1 of 1 Page ID #:423




 1
                                                                       JS-6
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9                                                 Case No.: ED CV 19-1965-DMG (SPx)
     AEGIS SECURITY INSURANCE
10   COMPANY,                                      ORDER RE STIPULATION OF
11                                                 DISMISSAL WITHOUT PREJUDICE
                 Plaintiff,                        [63]
12
13               vs.
14   FIFTH WHEEL TRUCKING, INC., a
15   corporation; LUNA DE DELGADILLO, an
     individual; ALMA PEREZ an individual;
16
     and LINO DE JESUS MONROY
17   MARTINEZ an individual,
18
                 Defendants.
19
20
21         Based on the parties’ Stipulation, and good cause appearing therefor, the
22   Court hereby approves the Stipulation and orders as follows:
23         1.    The above-captioned action is dismissed in its entirety without prejudice.
24         2.    All parties are to bear their own costs.
25         3.    All scheduled dates and deadlines are VACATED.
26   IT IS SO ORDERED.
27   DATED: June 16, 2020                         ________________________________
                                                  DOLLY M. GEE
28
                                                  UNITED STATES DISTRICT JUDGE

                                                 -1-
